This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 32,345

 5 MARCOS FINO LOZANO,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Douglas R. Driggers, District Judge

 9 Gary K. King, Attorney General
10 James W. Grayson, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Law Office of Michael E. Cain, LLC
14 Michael E. Cain
15 Las Cruces, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1        Summary reversal was proposed for the reasons stated in the second notice of

2 proposed summary disposition. No memorandum opposing summary reversal has

3 been filed, and the time for doing so has expired.

4        For the reasons set forth in our second notice of proposed summary disposition

5 filed December 14, 2012, we REVERSE the district court’s order excluding Officer

6 Herrera as a witness.

7        IT IS SO ORDERED.


8                                        __________________________________
9                                        JONATHAN B. SUTIN, Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge


13 _________________________________
14 MICHAEL E. VIGIL, Judge




                                            2